      Case 2:19-cv-11377-JTM-JVM Document 84 Filed 07/16/20 Page 1 of 5




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA


ERIC LASSAIR ET AL.                                   CIVIL ACTION


VERSUS                                                NO: 19-11377


NEW ORLEANS CITY ET AL.                               SECTION: “H”(1)



                             ORDER AND REASONS
      Before the Court are the City of New Orleans’s Second Motion to Dismiss
(Doc. 77) and ARS Aleut Remediation, LLC and ARS International, LLC’s
Second Motion to Dismiss (Doc. 79). For the following reasons, the Motions are
GRANTED.


                                  BACKGROUND
      This case arises out of the remediation of radioactive materials detected
in the soil near Lowerline and Edinburg Streets in New Orleans, Louisiana.
Defendants are the City of New Orleans and its remediation contractors, ARS
Aleut Remediation, LLC and ARS International, LLC. 1 Plaintiffs are nearby


      1  In their Amended Complaint, Plaintiffs also add Environmental Restoration, LLC
as a defendant, but it has not been served.
                                            1
     Case 2:19-cv-11377-JTM-JVM Document 84 Filed 07/16/20 Page 2 of 5



home and business owners who allege that they suffered physical, emotional,
and financial damages as a result of Defendants’ failure to timely inform them
of the contaminant, properly cover the contaminant, relocate them during the
remediation, provide them with protective gear, or inform them of the risks of
exposure. Initially, Plaintiffs brought claims arising under state tort law in
state court. However, Defendants removed the suit to this Court arguing that
the Price-Anderson Act (“PAA”) provides the exclusive cause of action for
Plaintiffs’ claims and completely preempts the state law causes of action they
attempted to bring. This Court agreed and gave Plaintiffs time to amend their
Complaint to state a claim under the PAA. 2
      In response to Plaintiffs’ Amended Complaint, Defendants filed the
instant Motions to Dismiss, alleging that Plaintiffs’ amendments still fail to
state a claim under the PAA. Plaintiffs have failed to oppose the Motions to
Dismiss. The Court may not, however, simply grant the instant Motions as
unopposed. The Fifth Circuit approaches the automatic grant of dispositive




      2   Doc. 72.
                                      2
      Case 2:19-cv-11377-JTM-JVM Document 84 Filed 07/16/20 Page 3 of 5



motions with considerable aversion. 3 Instead, the Court will consider the
merits of Defendants’ arguments.

                                 LEGAL STANDARD
       To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead
enough facts “to state a claim for relief that is plausible on its face.” 4 A claim is
“plausible on its face” when the pleaded facts allow the court to “draw
reasonable inference that the defendant is liable for the misconduct alleged.” 5
A court must accept the complaint’s factual allegations as true and must “draw
all reasonable inferences in the plaintiff’s favor.” 6 The court need not, however,
accept as true legal conclusions couched as factual allegations. 7 To be legally
sufficient, a complaint must establish more than a “sheer possibility” that the
plaintiff’s claims are true. 8 If it is apparent from the face of the complaint that
an insurmountable bar to relief exists and the plaintiff is not entitled to relief,
the court must dismiss the claim. 9 The court’s review is limited to the
complaint and any documents attached to the motion to dismiss that are
central to the claim and referenced by the complaint. 10



       3 See, e.g., Servicios Azucareros de Venezuela, C.A. v. John Deere Thibodeaux, Inc.,
702 F.3d 794, 806 (5th Cir. 2012); Johnson v. Pettiford, 442 F.3d 917, 918 (5th Cir. 2006) (per
curiam); John v. State of La. (Bd. of Trs. for State Colls. and Univs.), 757 F.2d 698, 709 (5th
Cir. 1985).
       4 Ashcroft v. Iqbal, 556 U.S. 662 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 547 (2007)).
       5 Id.
       6 Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009).
       7 Iqbal, 556 U.S. at 678.
       8 Id.
       9 Lormand, 565 F.3d at 255–57.
       10 Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498 (5th Cir. 2000).

                                                3
      Case 2:19-cv-11377-JTM-JVM Document 84 Filed 07/16/20 Page 4 of 5



                                LAW AND ANALYSIS
        “The PAA, as amended in 1988, establishes a federal cause of action
known as a ‘public liability action’ for tort claims arising out of incidents
involving radioactive materials.” 11 This Court has already held that the PAA
is Plaintiffs’ exclusive cause of action and supplants all possible state causes of
action. 12 Defendants allege that Plaintiffs’ Amended Complaint again fails to
state a claim under the PAA because it does not allege a federal duty owed.
       The Supreme Court has “made clear that federal law completely occupies
the field of nuclear safety.” 13 In light of this, other courts have held that
“federal regulations must provide the sole measure of the defendants’ duty in
a public liability cause of action.” 14 Plaintiffs’ Amended Complaint alleges only
that Defendants breached their duty to warn, protect, and inform Plaintiffs of
the risk of exposure to hazardous materials. Plaintiffs do not point to any
federal regulation violated by Defendants and do not purport to allege the
amount of radiation to which they believe they were exposed. Accordingly, this
Court finds that Plaintiffs fail to allege a federal duty breached by Defendants
and therefore have not sufficiently alleged a claim under the PAA.


       11 Cotroneo v. Shaw Envtl. & Infrastructure, Inc., 639 F.3d 186, 192 (5th Cir. 2011).
       12 Doc. 72; see Cotroneo, 639 F.3d at 192. Accordingly, to the extent that Plaintiffs
attempt to resurrect any state law claims in their Amended Complaint, those claims are
dismissed.
       13 O’Conner v. Commonwealth Edison Co., 13 F.3d 1090, 1101 (7th Cir. 1994).
       14 Id. at 1105; see Gassie v. SMH Swiss Corp. for Microelectric & Watchmaking Indus.,

No. CIV. A. 97-3557, 1998 WL 158737, at *4 (E.D. La. Mar. 26, 1998) (“The appropriate
standard of care to be applied in this case is dictated by federal law including federal safety
regulations governing exposure to radiation because I have determined that this action is
governed by the Price–Anderson Act and its corresponding regulations.”).


                                              4
    Case 2:19-cv-11377-JTM-JVM Document 84 Filed 07/16/20 Page 5 of 5



                            CONCLUSION
    For the foregoing reasons, Defendants’ Motions are GRANTED, and this
matter is DISMISSED WITH PREJUDICE.




                   New Orleans, Louisiana this 16th day of July, 2020.


                                 ____________________________________
                                 JANE TRICHE MILAZZO
                                 UNITED STATES DISTRICT JUDGE




                                   5
